pending direct appeal would not divest the district court of jurisdiction to
                consider the collateral petition. NRS 34.724(2)(a) (providing that a habeas
                corpus petition is not a substitute for and does not affect the remedy of
                direct review); NRS 34.730(3) (providing that the clerk of the district court
                shall file a habeas corpus petition as a new action separate and distinct
                from any original proceeding in which a conviction has been had); Daniels
                v. State, 100 Nev. 579, 580, 688 P.2d 315, 316 (1984) (recognizing that a
                post-conviction proceeding is separate from the direct appeal), overruled
                on other grounds by Varwig v. State, 104 Nev. 40, 752 P.2d 760 (1988);
                Groesbeck v. Warden, 100 Nev. 259, 260, 679 P.2d 1268, 1268-69 (1984)
                (recognizing that a post-conviction habeas corpus petition is a petition
                seeking collateral review). 3 Accordingly, we
                                 ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 4

                                                  • 0le. . . „             J.
                                            Gibbons


                                                    J.
                Douglas                                        Saitta


                          3 We
                            note that the district court could take the matter off calendar
                pending resolution of the direct appeal. This solution would preserve the
                timeliness of the petition and the custodial status of appellant at the time
                the petition is filed given the length of the sentence imposed in this case.

                          4We
                            have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.
SUPREME COURT
        OF
     NEVADA

                                                          2
(0) 1947A


                    Z1M                !•.:MVIAMMINE1111111111FEEMIMIEWS        PrAffr          a;-2n'';
                        cc:   Hon. Valorie J. Vega, District Judge
                              David Thomas Warren
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




    SUPREME COURT
            OF
         NEVADA
                                                             3
    (0) I947A


'                   I         ..7MFROMEESSIN         INAMMingainiffinaMOMDMV:-